Citation Nr: 1014753	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder.  



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1970, April 1971 to October 1973, and June 1985 to April 
1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2006.    

The Board notes that, in April 2007, the Veteran requested a 
hearing at the Board.  

Hearings were scheduled in September 2009 and April 2010, but 
the Veteran failed to report to the hearings without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2009).  

The  issues of service connection for schizophrenia and 
depression and for arthritis of the lower back, pelvis, and 
hands have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See the report of contacts dated in July 2006 and August 2006 
and the Veteran's statement dated in April 2008.  

Therefore, the Board does not have jurisdiction over them, 
and the issues are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

The currently demonstrated generalized anxiety disorder and 
obsessive compulsive disorder are shown as likely as not to 
have had their clinical onset while the Veteran was on active 
duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a generalized anxiety disorder and 
obsessive compulsive disorder is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is not 
required at this time.  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  


Analysis

The Veteran contends that his generalized anxiety disorder 
and obsessive compulsive disorder were incurred in service.  

There is competent medical and lay evidence that demonstrates 
that the Veteran had psychiatric symptoms that began in 
service and continued thereafter.  

At the March 2006 VA QTC examination, the Veteran reported 
having had rituals and symptoms in 1974 to 1975, while he was 
in service.  

In a May 2006 statement, the Veteran stated that he was 
prescribed Librium for nervousness in 1971.  He stated that 
he took Librium for 30 days and did not go back because he 
would have been referred to a military psychiatrist.  The 
Veteran stated that a psychiatrist had the power to have 
someone discharged and he intended to stay in service.  

The Veteran also reported having a psychiatric screening when 
he was in the Navy from 1982 to 1986, done by a corpsman not 
a medical doctor.  The Veteran stated that the corpsman did 
not diagnose a psychiatric disorder.  

The Veteran is competent to testify as to his observable 
symptoms such as anxiety or ritualistic behavior such as 
frequently washing his hands or folding paper.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The service treatment records confirm that the Veteran was 
prescribed Librium in September 1971.  The service treatment 
record indicates that the Veteran had difficulty with tension 
on the job and felt it occasionally interfered with his 
effectiveness.  A service treatment record dated in September 
1973 indicates that the Veteran was in a "stress situation" 
and was prescribed Valium.  

There is competent medical evidence which medically relates 
the current diagnoses of obsessive compulsive disorder and 
generalized anxiety disorder to the Veteran's period of 
service.  

The March 2006 VA QTC examination indicates that the examiner 
considered the Veteran's report of psychiatric symptoms in 
service and reviewed the claims folder.  The Axis I diagnoses 
were those of generalized anxiety disorder and obsessive 
compulsive disorder.  

Although these disorders were not diagnosed until 2004, the 
examiner had no reason to doubt the Veteran's time table of 
symptoms which started in the 1970's.  

Of record is a medical opinion by the Veteran's private 
psychiatrist which related the current disorders to service.  

In a November 2005 statement, Dr. P.B. of T.C. Psychiatric 
Associates indicated that the Veteran had obsessive 
compulsive disorder and generalized anxiety disorder.  The 
psychiatrist stated that, given the long term nature of these 
illnesses, he was certain that the mental disability was 
manifested while the Veteran was in military service.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the generalized anxiety 
disorder and obsessive compulsive disorder as likely as not 
had their clinical onset while the Veteran was serving on 
active duty.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for generalized anxiety disorder and 
obsessive compulsive disorder is warranted.  



ORDER

Service connection for generalized anxiety disorder and 
obsessive compulsive disorder is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


